Citation Nr: 1723166	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-04 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than November 14, 2002, for the assignment of a 100 percent disability rating for post operative residuals of a right knee meniscectomy, with traumatic arthritis.

2.  Entitlement to an effective date earlier than November 14, 2002, for the establishment of eligibility to Dependents' Educational Assistance.

(The issue of entitlement to an annual clothing allowance will be addressed in a separate Board remand.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1969 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).

In September 2015, the Board denied entitlement to effective dates earlier than November 14, 2002 for the assignment of a 100 percent disability rating for post operative residuals of a right knee meniscectomy and for eligibility to Dependents' Educational Assistance.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in November 2016, the Court granted a Joint Motion for Partial Remand that vacated the Board's September 2015 decision pertaining to the claims for earlier effective dates and remanded the matter for compliance with the instructions in the Joint Motion.  The portion of the decision that denied the claim of entitlement to automobile and adaptive equipment or for adaptive equipment only was left undisturbed.

In May 2015, the Veteran testified at a Board hearing via video conference.  A transcript of that hearing has been associated with his claims file.  In February 2017, the Veteran was informed that the Veterans Law Judge who conducted the May 2015 Board hearing was no longer employed by the Board.  The Veteran did not respond to that correspondence, and therefore it is assumed that he does not wish to attend another Board hearing, and the Board will proceed with adjudication.


FINDINGS OF FACT

1.  In an unappealed November 1999 rating action the RO continued a 30 percent disability rating for post operative residuals of a right lateral meniscectomy with degenerative joint disease.  That rating decision is final.

2.  In March 2001, the Veteran submitted a claim of entitlement to an evaluation higher than 30 percent for his right knee disability.

3.  In an April 2002 rating decision VA continued a 30 percent disability rating for residuals of a right knee meniscectomy with traumatic arthritis.  New and material evidence was received within one year of the April 2002 rating decision, and it remained pending.

4.  Resolving reasonable doubt in the Veteran's favor, medical evidence indicates that the Veteran experienced an increase in the severity of his right knee disability as of March 27, 2000.  There were no formal or informal claims received between November 1999 and March 2000.

5.  In a May 2009 Board decision, the Veteran was awarded an extraschedular 100 percent disability rating for residuals of a right knee meniscectomy, and coincident with that assignment, basic eligibility to Dependents' Educational Assistance was established.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of March 27, 2000, but no earlier, for the award of a 100 percent extraschedular rating for postoperative residuals of a right knee meniscectomy, with traumatic arthritis have been met.  38 U.S.C.A. §§ 5107(a), 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

2.  The criteria for an effective date of March 27, 2000, but no earlier, for the award of Dependents' Educational Assistance have been met.  38 U.S.C.A. §§ 3501, 5107(a), 5110; 38 C.F.R. § 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board notes that the issues on appeal are claims of entitlement to earlier effective dates for benefits that were granted in an August 2009 rating decision.  The Veteran is now appealing the downstream issue of the effective date that was assigned.  Therefore, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007).

Relevant Laws and Regulations

Generally, the effective date for an increased rating is the date of receipt of the claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).   If, however, the claim is filed within one year of the date that the evidence shows that an increase in disability has occurred, the effective date is the earliest date as of which an increase is factually ascertainable (not necessarily the date of receipt of the evidence).  38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125, 126-27 (2001).  If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  38 C.F.R. § 3.400(o)(1), (2).  If the increase occurred after the date of the claim, the effective date is the date of increase.  Id. 

At the time of the claims presented by the Veteran in 1997 and 2001, a "claim" was defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2001).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits.  It must "identify the benefit sought."  38 C.F.R. § 3.155(a) (2001).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

VA must look to all communications from a claimant that may be interpreted as an application or claim, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  Additionally, according to the law in effect at the time of the Veteran's 1997 and 2001 claims, 38 C.F.R. § 3.157(b) provided in pertinent part that once a formal claim for compensation has been allowed, receipt of a VA examination or hospitalization report will be accepted as an informal claim for increased benefits.  The date of outpatient or hospital examination or date of admission will be accepted as the date of claim.  Id.

New and material evidence that is received prior to the expiration of the one year appeal period following a rating decision will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Evidence is new if it has not been previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id; see also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The current evaluation assigned to the Veteran's right knee disability was granted on an extraschedular basis.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Under the provisions of 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director of the Compensation Service is authorized to approve an extraschedular evaluation if a case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The assignment of an extraschedular rating was denied by the Director of the Compensation Service in October 2008, and the Board therefore has jurisdiction to review the rating and effective date now assigned.  See Floyd v. Brown, 9 Vet. App. 88, 96-7 (1996).

Determining whether an extraschedular evaluation is appropriate for a service connected disability requires a comparison between the level of severity and symptomatology of the veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the veteran's disability picture is adequately contemplated by the rating schedule and a determination of whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Thun v. Peake, 22 Vet. App. 111 (2008).

Earlier Effective Date for a 100 Percent Rating for Right Knee Meniscectomy

The Veteran contends that the 100 percent extraschedular rating for a right knee meniscectomy should be assigned an effective date earlier than November 14, 2002.  During his May 2015 Board hearing, he suggested that the effective date should be in 1994, when he stopped working because of his service-connected right knee disability.  He added that he initially filed for an increase in 1993, and that he had been expressing disagreement with the assigned disability rating ever since.

A review of the Veteran's claims file reveals that following service separation the appellant filed an initial claim of entitlement to service connection for a right knee disability in April 1974.  By rating action dated in July 1974, service connection for residuals of a right knee injury with synovitis was granted, and an initial 10 percent disability rating was assigned effective as of April 8, 1974, the date of receipt of his claim.  The Veteran subsequently disagreed with the 10 percent disability rating, and in January 1975, the Board determined that a higher disability rating was not warranted.  The January 1975 Board decision is final.  38 U.S.C.A. § 7104 (West 2014).

In June 1976, the Veteran filed a claim of entitlement to an increased disability rating for his service-connected right knee disability.  By rating action dated in December 1977, it was determined that following a period of hospitalization and convalescence, the Veteran's right knee disability was entitled to a 20 percent disability rating (20 percent from June 29, 1976; 100 percent from July 31, 1977; and 20 percent from December 1, 1977).

In May 1980, the Veteran filed a claim of entitlement to an increased disability rating for his service-connected right knee disability.  By rating action dated in June 1980, the 20 percent disability rating was confirmed and continued.  This decision was confirmed by the Board in April 1981.  That decision is final.  Id.  By rating action dated in August 1982, the 20 percent disability rating was confirmed and continued.  This decision was confirmed by the Board in January 1983.  That decision is final.  Id.  

In rating decisions dated in March 1986, April 1986, January 1987, and August 1987, the 20 percent disability rating was confirmed and continued (to include periods of temporary total disability ratings during periods of hospitalization and convalescence).

In April 1993, the Veteran filed a claim of entitlement to an increased rating for his service-connected right knee disability.  By rating action dated in October 1995, the Veteran's right knee disability was assigned a 30 percent disability rating, effective as of April 27, 1993, the date of receipt of his claim for an increased disability rating.

In May 1997, the Veteran filed a claim of entitlement to an increased disability rating for his service-connected right knee disability.  By rating actions dated in February 1998 and July 1998, the 30 percent disability rating was confirmed and continued.  In November 1998, the Veteran filed a notice of disagreement, and he was issued a Statement of the Case in February 1999.  As the Veteran did not timely perfect a substantive appeal, the July 1998 rating decision is final.  38 U.S.C.A. § 7105 (West 2014).  

The Veteran submitted a claim of entitlement to a total disability rating based on individual unemployability in November 1998.  A February 1999 rating decision denied entitlement to individual unemployability benefits, to a rating higher than 30 percent for the right knee disorder.  A November 1999 rating decision confirmed and continued the 30 percent disability rating.  

In February 2000, the Veteran filed a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  This claim did not specifically address the assigned disability rating for the service-connected right knee disability.  By rating action dated in February 2001, entitlement to a total disability evaluation based on individual unemployability due to service connected disorders was denied.

In correspondence received on March 5, 2001, the Veteran requested reconsideration of his claim of entitlement to individual unemployability benefits, in addition to an increased disability rating for his service-connected right knee disability.  By rating action dated in April 2002, the RO, in pertinent part, confirmed and continued the 30 percent disability rating for the service-connected right knee disability and denied entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.

In correspondence received on November 14, 2002, the Veteran again claimed entitlement to a total disability evaluation based on individual unemployability due to service connected disorders and to a higher disability rating for his status-post right knee meniscectomy, with traumatic arthritis.

In a May 2009 Board decision, the Veteran was awarded an extraschedular 100 percent disability rating for post operative residuals of a right knee meniscectomy, with traumatic arthritis; the decision was implemented by the RO in August 2009, effective as of November 14, 2002, and basic eligibility to Dependents' Educational Assistance was also established, effective as of November 14, 2002.

After carefully reviewing all of the evidence of record, the Board finds that entitlement to an effective date of March 27, 2000, but no earlier, is warranted for the award of a 100 percent extraschedular rating.

Following the November 1999 denial of entitlement to an increased disability rating for the right knee disability the Veteran did not timely file a notice of disagreement within the one year appeal period, nor was new and material evidence received within one year of the rating decision addressing the condition.  Hence, the November 199 rating decision is final.  38 U.S.C.A. § 7105.  While the Veteran submitted additional medical evidence in December 1999, this evidence was not new and material, as it was duplicative of evidence already received by the Board in June 1999 and was considered in the November 1999 rating decision.  

The Board also finds that the February 2000 claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders was not a notice of disagreement with the November 1999 rating decision, as it did not address the rating assigned to the right knee, nor did it clearly allege a worsening in the Veteran's disorder, as has had already applied for individual unemployability benefits in November 1998.  See Gallegos v. Principi 283 F 3d. 1209 (2002) (Under 38 C.F.R. § 20.201, a valid notice of disagreement must contain "terms that can be reasonably construed as disagreement with that determination and a desire for appellate review.")  Further evidence submitted by the Veteran in February 2000 was also duplicative or irrelevant to the issue.  The November 1999 rating decision is therefore final and may not be reevaluated, absent a finding of clear and unmistakable error in that decision.

The Veteran submitted additional medical evidence in March 2001, which was later than the one year period since the issuance of the November 1999 rating decision, as well as a new claim for an increased rating, which was received on March 5, 2001.  There is no correspondence submitted by the Veteran between November 1999 and March 2001 which can be construed as a new claim for increase, nor is there any VA treatment record within that date range indicating a worsening in the severity of the Veteran's right knee disability which could have constituted an informal claim for increased benefits.  See 38 C.F.R. § 3.157 (b)(1) (2001); MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006).

The evidence submitted in March 2001 included March and June 2000 physician's reports stating that the appellant was severely limited in functional capacity and unable to perform his present work (correctional officer), but capable of performing another line of work, due to his right knee disability.  The Veteran stated in March 2001 correspondence that he wished to have his claim forwarded to the Director of Compensation for extraschedular consideration due to exceptional factors and circumstances associated with his disability.  The 30 percent disability rating for the service-connected right knee disability was continued in an April 2002 rating decision.  

In September 2002, the Veteran submitted an August 2002 vocational evaluation and a September 2002 Counseling Record and Memorandum from a Vocational Rehabilitation and Employment Officer which stated that the appellant had an impairment of employability and that his vocational goals were not currently reasonably feasible.  The Board finds that these documents constituted new and material evidence, and the April 2002 rating decision remained pending and is included within the current appeal.  See 38 C.F.R. 3.156(b).

The May 2009 Board decision found that the Veteran's post operative residuals of a right knee meniscectomy with traumatic arthritis caused a marked interference with employment.  The appellant was said to have stopped working in 1993, and that he had been deemed unemployable by the Social Security Administration in October 1998.  The Board also referenced March 2000 and June 2000 treatment records that found the Veteran to be permanently incapable of any kind of work, as well as the August 2002 VA vocational rehabilitation finding that the claimant had no skills that could be transferred to sedentary employment and that a vocational rehabilitation program would be unsuccessful.  The Board granted the Veteran a 100 percent extraschedular rating.  The subsequent August 2009 rating decision assigned an effective date of November 14, 2002, the date that the Veteran had submitted a claim for increase.  

Because the Board has now found that the claim on appeal has been pending since the Veteran's claim for an increased rating which was received on March 5, 2001, the Board must consider whether entitlement to the extraschedular rating arose prior to November 14, 2002.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Resolving reasonable doubt in the Veteran's favor the Board finds that the same marked interference with employment which was the basis for the Board's May 2009 decision to grant the Veteran an extraschedular evaluation of 100 percent has been present since at least March 27, 2000.  The Veteran has submitted a physician's statement, dated March 27, 2000, on behalf of the Florida Retirement System that found that the appellant was permanently incapable of any kind of work and totally and permanently disabled from gainful employment as a result of his right knee disability.  This medical evidence is dated within one year prior to the Veteran's March 5, 2001 claim for an increase in rating.  See 38 U.S.C.A.  § 5110(b)(2); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) ("[A] Veteran's claim for increased disability compensation must be filed within one year of an increase in the disability, as shown by the evidence, in order to obtain an effective date earlier than the date of the claim.").  It is therefore factually ascertainable that an increase in the severity of the Veteran's right knee disability occurred within the one year period prior to his claim for increase, and an effective date of March 27, 2000 may be assigned.  Although the June 2000 physician's statement indicated that the Veteran would be capable of performing a different type of work, the Board resolves reasonable doubt in the appellant's favor and finds that the March 27, 2000 evaluation is reasonably consistent with the findings of the August 2002 VA vocational rehabilitation assessment, which stated that the Veteran would not be qualified to transfer to a sedentary occupation.

The Board finds no legal basis which would allow for the assignment of an evaluation any earlier than March 27, 2000.  As was discussed above, the November 1999 rating decision is final, and there was no correspondence received from the Veteran between November 1999 and March 2000 which can be construed as a new claim for increase in the evaluation for the right knee disability.  Therefore, the evidence of record does not support the assignment of a 100 percent disability rating for the status-post right knee meniscectomy with traumatic arthritis for any date prior to March 27, 2000.

Earlier Effective Date for Dependents' Educational Assistance

Dependents' Educational Assistance under Chapter 35, Title 38, of the United States Code, is a program of education or special restorative training that may be authorized for an eligible person, such as a spouse, surviving spouse, or children, if the applicable criteria are met.  See 38 U.S.C.A. §§ 3500, 3501, 3510, 3512 (West 2014); 38 C.F.R. §§ 21.3020, 21.3021 (2016).  

Basic eligibility for certification of Dependents' Educational Assistance can be met for the spouse, surviving spouse, or child of a Veteran, if the Veteran has a permanent, total service-connected disability.  38 U.S.C.A. § 3501.  Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability rating.  38 C.F.R. § 3.340(a)(2).

As a result of this decision, the Veteran's 100 percent disability rating for residuals of a right knee meniscectomy has been assigned effective March 27, 2000, and therefore entitlement to an effective date of March 27, 2000 for the establishment of eligibility to Dependents' Educational Assistance is also warranted.  In the May 2009 Board decision, it was concluded that the Veteran's service-connected right knee disability caused a marked interference with employment, and that he was permanently incapable of any kind of work with no expectation of successful vocational rehabilitation.  The Board therefore finds that by extension, this finding now applies to his disability as of March 27, 2000.

There is no basis found that would allow for eligibility to Dependents' Educational Assistance any earlier than March 27, 2000.  The Veteran's only other service-connected disability (left knee, status post synovectomy with debridement of septic knee) is rated at 10 percent, effective as of April 1, 2004, and prior to March 27, 2000, his right knee disability was evaluated as only 30 percent disabling.  There is therefore no basis under law which provides allows for basic eligibility for Chapter 35 Dependents' Educational Assistance benefits at any time earlier than March 27, 20.  See 38 U.S.C.A. § 3501; 38 C.F.R. §§ 3.807, 21.3020, 21.3021. 


ORDER

Entitlement to an effective of March 27, 2000, but no earlier, for the assignment of a 100 percent extraschedular rating for postoperative residuals of a right knee meniscectomy, with traumatic arthritis, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an effective date of March 27, 2000, but no earlier, for the establishment of eligibility to Dependents' Educational Assistance, is granted, subject to the laws and regulations governing the payment of monetary benefits.




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


